internal_revenue_service number release date index number ------------------------------- ------------- ----------------------------- ----------------------------- - ty ------- taxpayer -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc intl br1 plr-150182-05 date february ------------------------ individual a ------------------------ sole_proprietorship b ------------------------------- corporation c ------------------------ corporation d -------------------------- trustee e ----------------------------------------------------------------- country x ----------------- date ------------------ dear ------------------------------- this is in response to your request for a private_letter_ruling dated date requesting rulings under sec_862 sec_871 and sec_1441 of the internal_revenue_code code concerning amounts to be distributed by taxpayer pursuant to a bankruptcy settlement agreement between individual a and corporation c the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted plr-150182-05 in support of the request for rulings it is subject_to verification on examination the information submitted for consideration is substantially as set forth below facts individual a is a nonresident_alien who operates and owns sole_proprietorship b in country x sole_proprietorship b imports sporting goods for sale and use solely in country x all of sole_proprietorship b’s employees reside in country x taxpayer represents that sole_proprietorship b has never engaged in a u s trade_or_business corporation c a domestic_corporation entered into a contract with sole_proprietorship b under which sole_proprietorship b was the exclusive distributor of corporation c’s sporting equipment in country x prior to the termination_date of the contract corporation c and sole_proprietorship b extended the contract for an additional four years during the course of the contract period corporation c’s assets were acquired by corporation d a domestic_corporation corporation d continued to supply sole_proprietorship b with sporting equipment corporation d entered into an arrangement for the manufacture of sporting equipment for sale to sole_proprietorship b on date corporation d terminated the distributorship agreement and stopped supplying sporting equipment to sole_proprietorship b sole_proprietorship b filed suit in an ------ state district_court against corporation c and corporation d alleging that the termination of the distributorship agreement was wrongful following initiation of the suit sole_proprietorship b dismissed the case pursuant to rule a a of the -------- rules of civil procedure a later suit was initiated by sole_proprietorship b in a u s district_court against corporation c and corporation d subsequent to the u s district_court case corporation d filed a voluntary petition for relief under chapter of the bankruptcy code individual a filed a claim in the bankruptcy case for breach of contract and incorporated by reference all the claims and causes of action asserted in his ------ state court and u s district_court cases under a settlement agreement entered into by all the parties involved in the bankruptcy case individual a will receive a cash settlement from the former owners of corporation d and trustee e the trustee of the bankruptcy_estate of corporation d in complete satisfaction of their claims amounts owed to individual a under the bankruptcy settlement agreement will be paid into taxpayer’s trust account taxpayer is the attorney representing individual a in the bankruptcy settlement plr-150182-05 ruling requested taxpayer is requesting a ruling that the payments to be distributed by taxpayer to individual a pursuant to the bankruptcy settlement agreement constitutes income from without the united_states under sec_862 and that no withholding is required under sec_1441 law and analysis sec_871 of the code generally imposes a tax of percent on the amount received by a nonresident_alien_individual from sources within the united_states as interest dividends rents salaries wages premiums annuities compensations remunerations emoluments and other fixed_or_determinable_annual_or_periodical_gains_profits_and_income but only to the extent the amount so received is not effectively connected with the conduct_of_a_trade_or_business within the united_states sec_1441 of the code provides in general for a withholding of tax at a percent rate on certain income_from_sources_within_the_united_states of a nonresident_alien_individual with regard to the taxation of a settlement payment made to a nonresident_alien_individual the nature of the item for which the settlement payment is substituted controls the characterization of the payment u s v gilmore 372_us_39 similarly the source of the item for which a settlement payment is substituted controls the source of the payment revrul_83_177 1983_2_cb_112 in revrul_83_177 a foreign_partnership formed by two nonresident_aliens which was not engaged in a u s trade_or_business filed suit for breach of contract against a domestic_corporation all of the services to be performed by the foreign_partnership pursuant to the agreement were to be performed outside of the united_states revrul_83_177 holds that the amount_paid under the settlement agreement representing principal is foreign_source_income under sec_862 and is therefore neither subject_to tax under sec_871 nor withholding under sec_1441 sec_862 of the code provides that gains profits and income derived from the purchase of inventory_property within the meaning of sec_865 within the united_states and its sale_or_exchange without the united_states shall be treated as an income_from_sources_without_the_united_states for purposes of determining the source of the settlement payment the amount of principal received pursuant to the settlement agreement depends upon the nature of the item for which the bankruptcy claims settled the bankruptcy claims settled the alleged wrongful breach of contract under which sole_proprietorship b was the distributor of corporation d’s sporting equipment in country x the purchase of sporting equipment plr-150182-05 within the united_states for sale and use in country x would constitute foreign_source_income sec_862 when payments are made to individual a in satisfaction of a breach of contract where the underlying income would be income_from_sources_without_the_united_states under sec_862 the principal payments made in settlement of that obligation will also be considered payments made from sources without the united_states accordingly based solely on the facts submitted and the representations made we conclude that payments of principal received by individual a under the settlement agreement are foreign_source_income under sec_862 and therefore are neither subject_to tax under sec_871 nor to withholding at source under sec_1441 the interest portion of the payment must be sourced according to the source of interest rules except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any u s income_tax return to which it is relevant cc _____________________________ karen a rennie senior technical reviewer branch office_of_chief_counsel international
